Citation Nr: 1038317	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral hip disability, 
including as secondary to service-connected degenerative joint 
disease of the cervical spine and/or a lumbar spine disability 
inclusive of postoperative residuals of a laminectomy and 
foraminotomy at L3-4 and laminectomy and discectomy at L5-S1.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in February 2006 by the 
VARO in Portland, Oregon.  In December 2009, the Board remanded 
this case to the RO via the VA's Appeals Management Center in 
Washington, DC, so that additional development could be 
undertaken.  Following the AMC's attempts to complete the 
requested actions, the case has since been returned for 
additional review.  

Unfortunately, as will be explained below, this appeal is 
REMANDED again to the RO/AMC.  VA will notify the appellant if 
further action is required on her part.


REMAND

Following the Board's December 2009 remand, the AMC in January 
2010 wrote to the Veteran, as the Board had directed, in part to 
request that she furnish treatment records or identify her 
treatment providers and provide authorization to permit VA to 
obtain treatment records from those providers on her behalf.  The 
response to that request was received by VA in September 2010, 
within the one-year period allotted, but subsequent to the AMC's 
issuance of the most recent supplemental statement of the case in 
July 2010 and its return of the case to the Board.  

In the Veteran's September 2010 response, she indicated that her 
claimed hip disorder did not originate in service, but was 
secondary to her service-connected cervical and lumbar spine 
disabilities.  In addition, she reported that private medical 
treatment had been received for her hip disorder since 2000 at 
South Lane Medical Group of Peace Health Group, and she submitted 
a written, signed release for medical records from that practice.  
Other medical treatment was noted to be received from VA through 
a VA fee-basis provider.  No non-VA treatment was noted to be 
received for her underlying spinal disorders.  

Here, VA requested certain information from the Veteran and she 
has responded within the required time frame.  As such, further 
action to obtain the treatment records in question, as well as 
updated VA or fee-basis treatment records, is required pursuant 
to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any relevant 
treatment records from South Lake Medical 
Group or Center, as part of Peace Health 
Group, at 1515 Village Loop, Cottage Grove, 
Oregon 97424, from 2000 to the present.  It 
should be noted that the Veteran 
authorized the release of these records 
by executing a valid VA Form 21-4142, 
"Authorization and Consent to Release 
Information to the Department of 
Veterans Affairs", in August 2010.  A 
copy of any response, to include a negative 
reply and any records obtained, should be 
included in the claims file.

2.  Obtain all VA treatment records that 
have not been obtained already, to include 
all fee-basis treatment received at Pain 
Consultants of Oregon, for either hip or 
any level of the spine.  A copy of any 
response, to include a negative reply and 
any records obtained, should be included in 
the claims file.

3.  Thereafter, readjudicate the claim for 
direct and secondary service connection for 
a bilateral hip disorder.  If the benefit 
sought on appeal remains denied, the 
Veteran and her service representative 
should be provided a supplemental statement 
of the case.  An appropriate period of time 
should then be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


